[citibanklogo.jpg]
 
Exhibit 10.1
Execution Version


Lexmark International, Inc.
One Lexmark Centre Drive
740 West New Circle Road
Lexington, KY  40550


       July 28, 2011


Re: Accelerated Share Repurchase


Ladies and Gentlemen:


This letter (the “Letter Agreement”) sets forth the agreement we have reached
with respect to a transaction between Citibank, N.A. (“Citibank”), and Lexmark
International, Inc (the “Company”) in relation to shares of the Company’s common
stock, par value USD 0.01 (the “Common Stock”).


I.  Definitions


As used in this Letter Agreement, the following terms shall have the following
meanings:
 
 
“Bankruptcy Code” has the meaning specified in Section XV.


“Cash Tender Termination” has the meaning specified in Section VIII(a).


“Corporate Event Termination” has the meaning specified in Section VIII(b).


“Defaulting Party” has the meaning specified in Section IX.


“Delisting Termination” has the meaning specified in Section VIII(c).


“Discount Per Share” means an amount in U.S. dollars specified in Schedule I.
 
“Disrupted Day” means a Trading Day on which a Market Disruption Event occurs.


“Dividend Event Termination” has the meaning specified in Section VII(b).


“Exchange” means New York Stock Exchange or any successor exchange.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Expected Dividend Amount” has the meaning specified in Section VII(a).


“Indemnified Party” has the meaning specified in Section XIV.


“Initial Pricing Period Termination Date” means the date specified in Schedule
I.


“Initial Settlement Date” has the meaning specified in Section II(b).


“Initial Share Price” has the meaning specified in Section II(a).


“Loss” has the meaning specified in Section X(a).


“Loss Notice” has the meaning specified in Section X(a).


 
 

--------------------------------------------------------------------------------

 
 
[copy2ofcitibanklogo.jpg]


        “Loss of Borrow Termination” has the meaning specified in Section VI(b).


“Market Disruption Event” means any (i) suspension of or limitation imposed on
trading by any exchange or market on which the Common Stock is listed for
trading, (ii) event that disrupts or impairs (in the reasonable business
judgment of Citibank) the ability of market participants in general to effect
transaction in, or obtain market values for, the shares of Common Stock or
futures or options contracts relating to the Common Stock or (iii) material
decrease, on any Trading Day, in the trading volume for the Common Stock such
that in the reasonable business judgment of Citibank it cannot purchase the
contemplated number of shares for such Trading Day.


“Maximum Borrow Cost” means 50 basis points per annum based on the closing price
per share of Common Stock on the Trading Day immediately preceding the relevant
day.


“Non-Defaulting Party” has the meaning specified in Section IX.


“Number of Initial Shares” has the meaning specified in Section II(b).


“Number of Shares” has the meaning specified in Section II(a).


“Payment Amount” has the meaning specified in Section III(b).


“Pricing Period” means the period of consecutive Trading Days commencing on the
Pricing Period Commencement Date and ending on the Pricing Period Termination
Date; provided that the Pricing Period may be extended by Citibank upon the
occurrence of a Market Disruption Event.


“Pricing Period Commencement Date” means August 1, 2011.


“Pricing Period Termination Date” means the earlier of (a) the Scheduled Pricing
Period Termination Date, or (b) any Trading Day occurring on or following the
Initial Pricing Period Termination Date and immediately preceding any Trading
Day, on which Citibank shall notify the Company, prior to the close of regular
trading on the Exchange on such Trading Day, of its intention to terminate the
Pricing Period; provided that, for the avoidance of doubt, any date relating to
the termination of the Transaction and designated as such pursuant to Section X
of this Letter Agreement shall not be deemed the Pricing Period Termination Date
and accordingly the settlement of the Transaction shall be governed by such
Section X and not by provisions of Section III of this Letter Agreement.


“Private Placement Agreement” has the meaning set forth in Annex B hereto.
 
“Private Placement Price” has the meaning set forth in Annex B hereto.
 
“Private Placement Settlement” has the meaning set forth in Section  III(b).
 
“Private Securities” has the meaning set forth in Annex B hereto.
 
“Prospectus” has the meaning specified in Annex A hereto.


“Purchase Date” has the meaning specified in Section II(a).


“Purchase Price” has the meaning specified in Section II(a).


“Registered Settlement” has the meaning set forth in Section  III(b).


“Registration Statement” has the meaning specified in Annex A hereto.


“Regulation M” means Regulation M under the Exchange Act.

 
 

--------------------------------------------------------------------------------

 

[copy3ofcitibanklogo.jpg]
 
“Remaining Share Amount” for any Trading Day equals (i) the Number of Initial
Shares, minus (ii) the cumulative number of shares of Common Stock that Citibank
has repurchased to cover its short position in respect of this Transaction.  For
the avoidance of doubt, such shares shall be considered repurchased by Citibank
as of the Trading Day on which such transactions settle.


“Rule 10b-18” means Rule 10b-18 under the Exchange Act.


“Rule 10b-18 VWAP” means, for any Trading Day, the volume-weighted average price
at which the Common Stock trades as reported in the composite transactions for
the principal U.S. securities exchange on which such Common Stock is then listed
on such Trading Day, excluding (i) trades that do not settle regular way, (ii)
opening (regular way) reported trades in the consolidated system on such Trading
Day, (iii) trades that occur in the last ten minutes before the scheduled close
of trading on the Exchange on such Trading Day and ten minutes before the
scheduled close of the primary trading in the market where the trade is
effected, and (iv) trades on such Trading Day that do not satisfy the
requirements of Rule 10b-18(b)(3) of the Exchange Act, as determined in good
faith by Citibank.  The Company acknowledges that Citibank may refer to the
Bloomberg Page “LXK.N <Equity> AQR SEC” (or any successor thereto), in its
judgment, for such Trading Day to determine the Rule 10b-18 VWAP.


“SEC” has the meaning specified in Annex A hereto.


“Scheduled Pricing Period Termination Date” means the date specified in Schedule
I; provided that, the Scheduled Pricing Period Termination Date may be postponed
by Citibank upon the occurrence of a Market Disruption Event on any scheduled
Trading Day during the Pricing Period.


“Securities Act” means the Securities Act of 1933, as amended.


“Settlement Date” means the third Trading Day immediately following the last day
of the Pricing Period.


“Settlement Number” means (a) the Purchase Price divided by the Settlement
Price, minus (b) the Number of Initial Shares.


“Settlement Price” means (i) the average of the Rule 10b-18 VWAP prices for all
Trading Days during the Pricing Period minus (ii) the Discount Per Share.


“Share Cap” means, as of any date of determination, ten (10) times the Number of
Initial Shares minus the number of shares of Common Stock delivered by the
Company to Citibank on or prior to such date hereunder (in each case subject to
adjustment pursuant to Section VI(b) and VIII).


“Trading Day” means any day (i) other than a Saturday, a Sunday or a Disrupted
Day, and (ii) on which the Exchange is open for trading during its regular
trading session, notwithstanding the Exchange closing prior to its scheduled
closing time.


“Transaction” means the transaction contemplated by this Letter Agreement.


“Transfer Agreement” has the meaning specified in Annex A hereto.


“Valuation Period” means a period commencing on the first Trading Day
immediately following the last Trading Day of the Pricing Period and ending on
the Trading Day on which Citibank completes its purchase of a number of shares
of Common Stock equal to the Settlement Number, pursuant to Section III(b), and
as determined in good faith by Citibank in consultation with the Company.






II.  Initial Shares


 
 

--------------------------------------------------------------------------------

 
 
[copy4ofcitibanklogo.jpg]

     (a)           Purchase.  Subject to the terms and conditions of this Letter
Agreement, the Company agrees to purchase from Citibank, and Citibank will sell
to the Company, on the date hereof or on such other Trading Day as the Company
and Citibank shall otherwise agree (the “Purchase Date”), for a single aggregate
price of $125,000,000 (the “Purchase Price”), 3,687,316 shares of Common Stock
(“Number of Shares”) and, if the Settlement Number is greater than zero,
additional number of shares of Common Stock equal to such Settlement
Number.  Citibank will hedge this Transaction by entering into a short sale with
respect to the Number of Initial Shares effected at the closing price per share
of Common Stock on the Purchase Date (the “Initial Share Price”).  Such
purchase, sale and hedge shall be effected in accordance with Citibank’s
customary procedures.


(b)           Initial Settlement.  On the third Trading Day immediately
following the Purchase Date (the “Initial Settlement Date”), Citibank shall
deliver to the Company, a number of Shares equal to the product of (i) 85% and
(ii) the Number of Shares (the “Number of Initial Shares”), upon payment by the
Company of the Purchase Price in U.S. dollars.


III.  Settlement


(a)           Citibank Settlement Obligation.  If, following the expiration of
the Pricing Period, the Settlement Number is greater than zero, on the
Settlement Date, Citibank shall transfer to the Company through its agent, for
no additional consideration, a number of shares of Common Stock equal to the
Settlement Number.


(b)           Company Settlement Obligation.  If, following the expiration of
the Pricing Period, the Settlement Number is less than zero, on the Settlement
Date, (i) the Company shall, in accordance with the provisions of this paragraph
(b), transfer to Citibank through its agent, for no additional consideration, a
number of shares of Common Stock equal to the absolute value of the Settlement
Number or, (ii) if the Company so elects pursuant to this paragraph, in lieu of
such share delivery, the Company shall make a cash payment to Citibank in an
amount equal to the absolute value of the Settlement Number multiplied by the
weighted average purchase price at which Citibank purchases shares of Common
Stock equal to the Settlement Number during the Valuation Period (the “Payment
Amount”), to be paid on the Trading Day immediately following the last day of
the Valuation Period; provided that, for the avoidance of doubt, in accordance
with the calculation of the Settlement Number, in calculating any corresponding
settlement obligations of the parties, Citibank shall take into consideration
the actual payments and deliveries made by the parties on the Initial Settlement
Date for the Transaction.  The Company shall notify Citibank in writing of its
election (i) to pay the absolute value of the Settlement Number in cash or, (ii)
to effect the delivery of the Settlement Number of shares in accordance with
Annex A (“Registered Settlement”) or Annex B (“Private Placement Settlement”) to
this Letter Agreement; provided that (A) the failure to make an election and
notify Citibank in accordance with the preceding sentence with respect to
matters described in clause (i), shall constitute an irrevocable election by the
Company to deliver shares, and, (B) the failure to make an election and notify
Citibank with respect to matters described in clause (ii), shall constitute an
election of “Private Placement Settlement”.


      (c)   Delivery Limitation.  Notwithstanding anything to the contrary in
this Letter Agreement, the Company acknowledges and agrees that, on any day,
Citibank (or its agent or affiliate) shall not be obligated to deliver or
receive any shares of Common Stock to or from the Company and the Company shall
not be entitled to receive any shares of Common Stock if such receipt or
delivery would result in Citibank directly or indirectly beneficially owning (as
such term is defined for purposes of Section 13(d) of the Exchange Act) at any
time in excess of 4.9% of the outstanding shares of Common Stock.  Any purported
receipt or delivery of shares of Common Stock shall be void and have no effect
to the extent (but only to the extent) that any receipt or delivery of such
shares of Common Stock would result in Citibank directly or indirectly so
beneficially owning in excess of 4.9% of the outstanding shares of Common
Stock.  If, on any day, any delivery or receipt of shares of Common Stock by
Citibank (or its agent or affiliate) is not effected, in whole or in part, as a
result of this provision, Citibank’s and the Company’s respective obligations to
make or accept such receipt or delivery shall not be extinguished and such
receipt or delivery shall be effected over time as promptly as Citibank
reasonably determines that such receipt or delivery


 
 

--------------------------------------------------------------------------------

 
[copy5ofcitibanklogo.jpg]

 
 

 would not result in Citibank directly or indirectly beneficially owning in
excess of 4.9% of the outstanding shares of Common Stock.


(d)   Company Settlement Representations.  The Company represents and warrants,
as of the Pricing Period Termination Date, that each of its filings under the
Securities Act, the Exchange Act or other applicable securities laws that are
required to be filed have been filed and that, as of the date of this
representation, there is no misstatement of material fact contained therein or
omission of a material fact required to be stated therein or necessary to make
the statements therein not misleading in the circumstances under which they were
made.


IV.  Citibank Purchases


(a)   Manner of Purchases.  During the Pricing Period or, if applicable, the
Valuation Period, Citibank (or its agent or affiliate) may purchase shares of
Common Stock in connection with this Transaction.  The timing of such purchases
by Citibank, the price paid per share of Common Stock pursuant to such purchases
and the manner in which such purchases are made, including without limitation
whether such purchases are made on any securities exchange or privately, shall
be within the sole judgment of Citibank; provided that, during the Valuation
Period, Citibank will use good faith efforts to make all purchases of Common
Stock in connection with this Transaction in a manner that would comply with the
limitations set forth in clauses (b)(2), (b)(3), (b)(4) and (c) of Rule 10b-18
as if such rule were applicable to such purchases.


(b)   10b5-1 Plan.  The Company acknowledges and agrees that (i) all purchases
pursuant to this Section IV hereunder shall be made in Citibank’s sole
discretion and for Citibank’s own account and (ii) the Company does not have,
and shall not attempt to exercise, any influence over how, when or whether to
make such purchases, including, without limitation, the price paid per share of
Common Stock pursuant to such purchases whether such purchases are made on any
securities exchange or privately.  It is the intent of the Company and Citibank
that this Transaction comply with the requirements of Rule 10b5-1(c) of the
Exchange Act and that this Letter Agreement shall be interpreted to comply with
the requirements of Rule 10b5-1(c)(1)(i)(B) and Citibank shall take no action
that results in the transaction not so complying with such requirements.


(c)   Regulatory Suspension.  In the event that Citibank reasonably concludes in
good faith, that it is appropriate with respect to any legal, regulatory or
self-regulatory requirements or related policies and procedures (whether or not
such requirements, policies or procedures are imposed by law or have been
voluntarily adopted by Citibank), or due to any Market Disruption Event, for it
to refrain from purchasing Common Stock on any Trading Day during the Pricing
Period, the Pricing Period shall be suspended for such day.  Citibank shall
promptly notify the Company upon exercising its rights pursuant to this Section
IV(c) and shall subsequently notify the Company in writing on the day Citibank
believes that it may resume purchasing Common Stock.  Citibank shall not be
required to communicate to the Company the reason for Citibank’s exercise of its
rights pursuant to this Section IV(c) if Citibank reasonably determines in good
faith that disclosing such reason may result in a violation of any legal,
regulatory, or self-regulatory requirements or related policies and procedures.


V.  Company Purchases


The Company (including its “affiliated purchasers”, as defined in Rule
10b-18) shall not, without a prior written consent of Citibank, purchase any
shares of Common Stock (or an equivalent interest, or any security convertible
into or exchangeable for such shares) on the open market, or enter into any
accelerated share repurchase program, or any derivative share repurchase
transaction, or other similar transaction, during the Pricing Period and
thereafter until all payments or deliveries of shares pursuant to Section III
have been made.  During such time, any purchases of Common Stock by the Company
shall be made through Citibank or its affiliates, subject to such reasonable
conditions as Citibank or such affiliate shall impose, and in compliance with
Rule 10b-18 or otherwise in a manner that the Company and Citibank believe is in
compliance with applicable requirements.




 
 

--------------------------------------------------------------------------------

 
[copy6ofcitibanklogo.jpg]
 
 
VI.  Borrow Events
 
(a)           Borrow Cost Increase.  If at any time during this Transaction,
Citibank does not, after using commercially reasonable efforts, successfully
borrow Common Stock (up to a number equal to the Remaining Share Amount) on
terms that require Citibank to pay or bear costs in connection with such borrow
in an amount less than or equal to the Maximum Borrow Cost, then Citibank will
act in good faith and in a commercially reasonable manner to (a) make the
corresponding adjustment(s), if any, as Citibank determines appropriate (and in
consultation with the Company) to account for any excess borrowing costs and (b)
determine the effective date(s) of the adjustment(s).
 
(b)           Loss of Borrow Termination.  On any Trading Day, Citibank may
elect to terminate (“Loss of Borrow Termination”) this Transaction, in whole or
in part, as the case may be, in the event and pro rata to the extent it is no
longer able, after commercially reasonable efforts, to borrow (or maintain a
borrowing of), including at a cost that may exceed the Maximum Borrow Cost,
shares of Common Stock in an amount equal to the Remaining Share Amount.  Upon
the occurrence of a Loss of Borrow Termination, an Event of Default shall be
deemed to have occurred with the Company deemed the Defaulting Party and
Citibank, the Non-Defaulting Party.


VII.  Dividend Event


(a)           Dividend Amount. If 100% of the aggregate gross cash dividends per
share of Common Stock (including any cash extraordinary dividends) declared by
the Company and for which the ex-date occurs at any time during the Pricing
Period exceeds $0.00 per share of Common Stock (subject to adjustment in
accordance with Section VIII) (the “Expected Dividend Amount”) per calendar
quarter, a Dividend Event shall be deemed to have occurred.


(b)           Dividend Event Termination.  Upon the occurrence of a Dividend
Event, on any Trading Day on or after the occurrence of such Dividend Event,
Citibank may terminate this Transaction (a “Dividend Event Termination”).  Upon
the occurrence of a Dividend Event Termination, an Event of Default shall be
deemed to have occurred with the Company deemed the Defaulting Party and
Citibank, the Non-Defaulting Party.


VIII.  Extraordinary Events


(a)            Tender Offers.  In the event an offer is made to the holders of
Common Stock to tender in excess of 15% of the outstanding shares of Common
Stock for cash, Citibank may, in its reasonable discretion, (i) adjust the terms
of this Transaction, so that (x) the final day of the Pricing Period shall be
the earlier of the scheduled final Trading Day of the Pricing Period and the
date the tender offer is consummated and (y) for each of the Trading Days in the
Pricing Period following the date on which the offer is made, the price used in
computing the Settlement Price shall equal the price per share of Common Stock
at which the tender offer is to be consummated, where Citibank shall notify the
Company in writing as to the terms of any adjustment made pursuant to this
Section VIII(a) no later than 5 days after the tender offer is made or (ii)
elect to terminate this Transaction (a “Cash Tender Termination”).  Upon the
occurrence of a Cash Tender Termination, an Event of Default shall be deemed to
have occurred with the Company deemed the Defaulting Party and Citibank, the
Non-Defaulting Party.


(b)            Corporate Events.  In the event of any corporate event involving
the Company or the Common Stock not specifically addressed in subsection (a) of
this Section VIII (including, without limitation, the announcement of a non-cash
dividend, stock split, reorganization, merger, offer to tender Common Stock for
consideration other than cash, rights offering, recapitalization or spin-off) or
in the event that Citibank, in its reasonable good faith judgment, determines
that the adjustments described in subsection (a) of this Section VIII will not
result in an equitable adjustment of the terms of this Transaction, Citibank may
(i) adjust the terms of this Transaction (including, without limitation, with
respect to the Expected Dividend Amount and the number of Trading Days in the
Pricing Period) as in the exercise of its good faith judgment it deems
appropriate under the circumstances or (ii) elect to terminate this Transaction
(a “Corporate Event Termination”).  Upon the occurrence of a Corporate Event
Termination, an Event of


 
 

--------------------------------------------------------------------------------

 
[copy7ofcitibanklogo.jpg]
 

Default shall be deemed to have occurred with the Company deemed the Defaulting
Party and Citibank, the Non-Defaulting Party.


(c)           Delisting.  In the event that the Exchange announces that pursuant
to the rules of such Exchange, the Common Stock ceases (or will cease) to be
listed, traded or publicly quoted on the Exchange for any reason (other than the
occurrence of an event addressed in subsections (a) or (b) of this Section VIII)
and are not immediately re-listed, re-traded or re-quoted on an exchange or
quotation system located in the same country as the Exchange (or, where the
Exchange is within the European Union, in any member state of the European
Union), Citibank may (i) adjust the terms of this Transaction or (ii) elect to
terminate this Transaction (a “Delisting Termination”).  Upon the occurrence of
a Delisting Termination, an Event of Default shall be deemed to have occurred
with the Company deemed the Defaulting Party and Citibank, the Non-Defaulting
Party.


IX.  Events of Default


In addition to events contemplated by Sections VI(b), VII(b) and VIII, the
occurrence of any of the following events with respect to a party (such party,
the “Defaulting Party” with respect to such event, and the other party, the
“Non-Defaulting Party”) shall be an Event of Default:


(a)           Payment.  The failure to make any payment or any delivery of
shares pursuant to the terms of the Letter Agreement.


(b)           Breach.  Any representation or warranty made in this Letter
Agreement shall prove to have been false in any material respect at the time it
was made, given or reaffirmed.


(c)           Performance.  The failure to perform or comply in any material
respect with any other obligation in this Letter Agreement which failure shall
continue for 5 business days after written notice of such failure has been sent
to the Defaulting Party.


(d)           Insolvency.  (A) The initiation of any case, proceeding or other
action (1) under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization or other relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to have itself adjudicated as bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution or
composition or other relief under bankruptcy or insolvency law with respect to
it or its debts or (2) which seeks appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets; (B) a general assignment for the benefit of its
creditors; (C) the initiation of any case, proceeding or other action of a
nature referred to in clause (A) hereof which (1) results in the entry of an
order for relief or any such adjudication or appointment with respect to the
party or any of its assets or (2) is not dismissed, stayed, discharged or bonded
for a period of 5 days; (D) the initiation of any case, proceeding or other
action seeking issuance of a warrant of attachment, execution, or similar
process against all or any substantial part of its assets, which case,
proceeding or other action results in the entry of an order for any such relief
which shall not have been vacated, discharged, or stayed or bonded pending
appeal within 30 days from the entry thereof; (E) a party shall take any action
in furtherance of, or indicating its consent to, approval of, or acquiescence
in, any of the acts set forth in clauses (A) - (D) hereof; or (F) either party
shall generally not, or shall admit in writing its inability to, pay its debts
as they become due.


(e)           Cross-Default.  Any loan or other obligation in respect of
borrowed money (whether present or future, contingent or otherwise, as principal
or surety or otherwise) of a party in an amount, in excess of $100,000,000 shall
have become payable before the due date thereof as a result of acceleration of
maturity caused by the occurrence of any event of default thereunder or if any
other such loan or obligation shall not be repaid when due, as extended by any
applicable grace period specified in the contracts or agreements constituting
such loan or obligation.


         (f)           Merger, Consolidation.  Any consolidation or amalgamation
or merger with or into, or any transfer of all or substantially all its assets
(i) to another entity by a party, resulting in the


 
 

--------------------------------------------------------------------------------

 
[copy8ofcitibanklogo.jpg]



creditworthiness of the surviving or transferee entity being materially weaker
than that of the party immediately prior to such action, or (ii) into any person
unless the surviving person is the Company or another person formed under the
laws of a State of the United States of America and such entity assumes or is
responsible, by operation of law, for all obligations of the Company hereunder.


X.  Remedies


(a)           Settlement Loss Determination.  Upon the occurrence and the
continuance of an Event of Default, notwithstanding any other provision to the
contrary in this Letter Agreement, the Non-Defaulting Party, upon notice to the
Defaulting Party, may, in its sole discretion, immediately terminate this
Transaction and, if applicable, purchasing the number of Shares equal to the
Remaining Share Amount to cover its short position or adjusting any other term
hereof, and may sell, liquidate, offset or take any other action with respect to
any short position established or maintained by it in connection with this
Transaction.  The Non-Defaulting Party shall act in good faith and in a
commercially reasonable manner to determine the amount that such party
reasonably in good faith believes to be its total unreimbursed net losses and
costs (which may be positive or negative) incurred in connection with the
termination of this Letter Agreement (the “Loss”) and upon completion of such
determination shall deliver to the Defaulting Party a written notice indicating
the amount of such Loss (a “Loss Notice”).  Such computation shall include any
out-of-pocket losses (which may include but not be limited to the difference
between the Initial Share Price and the average price at which the shares are
purchased during the term of this Transaction (as this Transaction may be
terminated early as a result of the operation of this Section X(a)) and any
actual or anticipated loss or cost incurred as a result of its terminating,
liquidating, obtaining or reestablishing any hedge or related trading
position.  In addition to the foregoing, the Non-Defaulting Party may include in
its determination of its Loss hereunder such losses and costs (or gains) in
respect of any payment or delivery required to have been made on or before the
relevant termination date.  In determining Loss, the Non-Defaulting Party may
consider any relevant information, including, without limitation, one or more of
the following types of information: (i) quotations (either firm or indicative)
for replacement transactions supplied by one or more third parties that may take
into account the creditworthiness of the Non-Defaulting Party at the time the
quotation is provided and the terms of any relevant documentation, including
credit support documentation, between the Non-Defaulting Party and the third
party providing the quotation; (ii) information consisting of relevant market
data in the relevant market supplied by one or more third parties including,
without limitation, relevant rates, prices, yields, yield curves, volatilities,
spreads, correlations or other relevant market data in the relevant market; or
(iii) information of the types described in clause (i) or (ii) above from
internal sources (including any of the Non-Defaulting Party’s affiliates) if
that information is of the same type used by the Non-Defaulting Party in the
regular course of its business for the valuation of similar transactions.  The
Non-Defaulting Party will consider, taking into account the standards and
procedures described in this paragraph, quotations pursuant to clause (i) above
or relevant market data pursuant to clause (ii) above unless the Non-Defaulting
Party reasonably believes in good faith that such quotations or relevant market
data are not readily available or would produce a result that would not satisfy
those standards.  When considering information described in clause (i), (ii) or
(iii) above, the Non-Defaulting Party may include costs of funding, to the
extent costs of funding are not and would not be a component of the other
information being utilized.  Third parties supplying quotations pursuant to
clause (i) above or market data pursuant to clause (ii) above may include,
without limitation, dealers in the relevant markets, end-users of the relevant
product, information vendors, brokers and other sources of market
information.  Notwithstanding the foregoing, and without affecting the
respective parties’ obligations to make payments in accordance with Section
X(b), upon reasonable written request by the Defaulting Party, the
Non-Defaulting Party shall provide a written explanation of any calculation or
adjustment made by it in connection with calculation of the Loss, including,
where applicable, a reasonable description of the methodology and the basis for
such calculation or adjustment in reasonable detail and shall consult with the
Defaulting Party with respect to the amount of such Loss, it being understood
that the Non-Defaulting Party shall not be obligated to disclose any proprietary
models used by it for such calculation.


(b)           Payments.  Upon receipt of a Loss Notice from the Non-Defaulting
Party, (i) if the amount determined in accordance with paragraph (a) above is a
positive number, then the Defaulting Party shall promptly pay to the
Non-Defaulting Party, the amount of such Loss in cash or (ii) if the amount
determined in accordance with paragraph (a) above is a negative number, then the
Non-Defaulting Party


 
 

--------------------------------------------------------------------------------

 


[copy9ofcitibanklogo.jpg]
 
shall promptly pay to the Defaulting Party, the absolute value of the amount of
such Loss in cash; provided that, in the event the Company is the party owing
the Loss amount, then this paragraph (b) shall be subject to the terms of
paragraphs (c) and (d) below.

 
(c)   Loss Settlement Election.  If the Company is the owing party in accordance
with paragraph (b) above, upon receipt of a Loss Notice from Citibank as the
Non-Defaulting Party, the Company may, in addition to its option to promptly pay
to Citibank the amount of such Loss in cash, elect to deliver to Citibank within
two Trading Days a number of shares of Common Stock equal to (i) the amount of
such Loss divided by (ii) the closing price of the Common Stock on the Exchange
for the day upon which the Company receives such Loss Notice, rounded up to the
nearest whole share.  Such share delivery is subject to the provisions of the
last sentence of Section III(b); provided that, for the avoidance of doubt, in
calculating any settlement obligations of the parties in accordance with this
Section X, Citibank shall take into consideration the actual payments and
deliveries made by the parties on the Initial Settlement Date for the
Transaction; provided, further that in no event shall the Company be required to
deliver a number of shares of Common Stock that exceeds the then applicable
Share Cap.

 
(d)   Costs and Expenses.  In addition to the payments set forth in subsections
(b) and (c) above, the Defaulting Party agrees to indemnify the Non-Defaulting
Party from and against any reasonable expenses (including reasonable external
counsel fees and other expenses of collection) it may incur as a result of any
default by such party.


XI.  Representations of the Parties


Each party represents to the other party that:
 
(a)           Status.  It is duly organized and validly existing under the laws
of the jurisdiction of its organization or incorporation and, if relevant under
such laws, in good standing;
 
(b)           Powers.  It has the corporate or other organizational power to
execute and deliver this Letter Agreement and to perform its obligations under
this Letter Agreement and has taken all necessary action to authorize such
execution, delivery and performance;
 
(c)           No Violation or Conflict.  Such execution, delivery and
performance do not violate or conflict with any law applicable to it, any
provision of its constitutional documents, any order or judgment of any court or
other agency of government applicable to it or any of its assets or any
contractual restriction binding on or affecting it or any of its assets;
 
(d)           Consents.  All governmental and other consents that are required
to have been obtained by it with respect to this Letter Agreement have been
obtained and are in full force and effect and all conditions of any such
consents have been complied with;
 
(e)           Obligations Binding.  Its obligations under this Letter Agreement
constitute its legal, valid and binding obligations, enforceable in accordance
with its respective terms (subject to applicable bankruptcy, reorganization,
insolvency, moratorium or similar laws affecting creditors’ rights generally and
subject, as to enforceability, to equitable principles of general application
(regardless of whether enforcement is sought in a proceeding in equity or at
law)); and
 
(f)           Absence of Certain Events.  No Event of Default (as defined in the
Agreement) or event that, with the giving of notice or the passage of time or
both, would constitute an Event of Default has occurred and is continuing and no
such event or circumstance would occur as a result of its entering into or
performing its obligations under this Letter Agreement.
 


 
 

--------------------------------------------------------------------------------

 


[copy10ofcitibanklogo.jpg]
 
XII.  Representations of the Company
 
The Company additionally hereby represents on the Purchase Date to Citibank
that:
 
(a)   Liquidity.  Its financial condition is such that it has no need for
liquidity with respect to its investment in the transactions contemplated by
this Letter Agreement and no need to dispose of any portion thereof to satisfy
any existing or contemplated undertaking or indebtedness.  Its investments in
and liabilities in respect of such transactions, which it understands are not
readily marketable, is not disproportionate to its net worth;


(b)   Private Placement.  It acknowledges that the offer and sale ofthis
Transaction to it is intended to be exempt from registration under the
Securities Act, by virtue of Section 4(2) thereof.  Accordingly, the Company
represents and warrants to Citibank that (i) it is an “accredited investor” as
that term is defined in Regulation D as promulgated under the Securities Act,
(ii) it is entering into this Transaction for its own account and without a view
to the distribution or resale thereof, and it understands that Citibank has no
obligation or intention to register the transactions contemplated by this Letter
Agreement under the Securities Act or any state securities law or other
applicable federal securities law;


(c)   No Deposit Insurance.  It understands that no obligations of Citibank to
it hereunder will be entitled to the benefit of deposit insurance and that such
obligations will not be guaranteed by any affiliate of Citibank or any
governmental agency;


(d)   Assumption of Risk.  IT UNDERSTANDS THAT THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT ARE SUBJECT TO COMPLEX RISKS THAT MAY ARISE WITHOUT WARNING AND
MAY AT TIMES BE VOLATILE AND THAT LOSSES MAY OCCUR QUICKLY AND IN UNANTICIPATED
MAGNITUDE AND IS WILLING TO ACCEPT SUCH TERMS AND CONDITIONS AND ASSUME
(FINANCIALLY AND OTHERWISE) SUCH RISKS;


(e)   Compliance with Filing Requirements.  Each of its filings under the
Securities Act, the Exchange Act, or other applicable securities laws that are
required to be filed have been filed and that, as of the respective dates
thereof, there is no misstatement of material fact contained therein or omission
of a material fact required to be stated therein or necessary to make the
statements therein not misleading


(f)   Material Non-Public Information.  It is not entering into this Letter
Agreement on the basis of, and is not aware of, any material non-public
information with respect to the Common Stock or in anticipation of, in
connection with, or to facilitate, a distribution of its securities, a self
tender offer or a third-party tender offer;


(g)   No Manipulation.  It is not entering into any transaction to create, and
will not engage in any other securities or derivatives transactions to create,
actual or apparent trading activity in the Common Stock (or any security
convertible into or exchangeable for Common Stock) or to raise or depress or to
manipulate the price of the Common Stock (or any security convertible into or
exchangeable for Common Stock);


(h)   Compliance with Securities Laws.  It has not and will not directly or
indirectly violate any applicable law, rule or regulation (including, without
limitation, the Securities Act and the Exchange Act) in connection with the
transactions contemplated by this Letter Agreement;


(i)   Required Company Approvals.  The transactions contemplated by this Letter
Agreement and any repurchase of Common Stock by the Company in connection with
such transactions are pursuant to a publicly announced share repurchase program
that has been approved by its Board of Directors and any such repurchase has
been or will when so required be publicly disclosed in its periodic filings
under the Exchange Act and its financial statements and notes thereto and, at
the time of making this representation, such transactions are not subject to any
internal policy or procedure of the Company which would prohibit the Company
from effecting any transactions in the shares of Common Stock at such time;




 
 

--------------------------------------------------------------------------------

 
 
[copy11ofcitibanklogo.jpg]
 


(j)   Regulation M.  The Company is not on the date hereof, and will not be
during the term of the transactions contemplated by this Letter Agreement,
engaged in a distribution, as such term is used in Regulation M under the
Exchange Act, that would preclude purchases by the Company of the Common Stock
or cause the Company to violate any law, rule or regulation with respect to such
purchases;


(k)   Non-Reliance.  It is not relying, and has not relied upon, Citibank or any
of its affiliates with respect to the legal, accounting, tax or other
implications of this Letter Agreement and that it has conducted its own analyses
of the legal, accounting, tax and other implications of this Letter
Agreement.  Further, it acknowledges and agrees that neither Citibank nor any
affiliate of Citibank has acted as its advisor in any capacity in connection
with this Letter Agreement or the transactions contemplated hereby.  The Company
is entering into this Letter Agreement with a full understanding of all of the
terms and risks hereof (economic and otherwise), has adequate expertise in
financial matters to evaluate those terms and risks and is capable of assuming
(financially and otherwise) those risks; and


(l)   Acknowledgement of Citibank Activity.  It understands and acknowledges
that Citibank and its affiliates may from time to time effect transactions for
their own account or the account of customers and hold positions in securities
or options on securities of the Company and that Citibank and its affiliates may
continue to conduct such transactions during the Pricing Period and the
Valuation Period.


XIII.  Agreements of the Company


(a)   Authorized Shares.  The Company agrees that while this Letter Agreement is
in effect, it shall cause (i) the number of authorized shares of Common Stock
minus (ii) the number of outstanding shares of Common Stock minus (iii) the
number of shares of Common Stock reserved for other purposes minus (iv) without
duplication of clause (iii), the aggregate maximum number of shares of Common
Stock deliverable under warrants, options, swaps, forwards, convertible or
exchangeable securities or other similar transactions, agreements or instruments
issued by the Company or to which the Company is a party that provide for
physical or net share settlement or otherwise may require the issuance of shares
of Common Stock by the Company, to exceed the then applicable Share Cap.  At the
conclusion of the Pricing Period, the Company will have a sufficient number of
treasury shares or duly authorized but unissued shares of Common Stock available
to satisfy its obligations with respect to this Transaction, such shares of
Common Stock to be fully paid and nonassessable and free of preemptive and other
rights.  The Company agrees that a failure by the Company to comply with the
preceding sentence shall be an Event of Default hereunder with respect to the
Company without regard to any grace period that would otherwise be applicable.


(b)   Nature of Rights.  The Company acknowledges and agrees that this Letter
Agreement is not intended to convey to Citibank rights against the Company
hereunder that are senior to the claims of common stockholders in any U.S.
bankruptcy proceedings of the Company; provided, however, that nothing herein
shall limit or shall be deemed to limit Citibank’s right to pursue remedies in
the event of a breach by the Company of its obligations and agreements with
respect to this Letter Agreement; and provided further that in pursuing a claim
against the Company in the event of a bankruptcy, insolvency or dissolution with
respect to Company, Citibank’s rights hereunder shall rank on a parity with the
rights of a holder of shares of Common Stock enforcing similar rights under a
contract involving shares of Common Stock.


(c)   Disclosure.  The Company agrees that the material terms of this
Transaction (and any other similar transactions), and the consequences of such
transactions on the financial condition and results of operations of the
Company, will be disclosed by the Company in accordance with all rules,
regulations, accounting principles (including EITF Issue No. 00-19) and laws
applicable to the Company in its periodic filings under the Exchange Act and its
financial statements and notes thereto.


    (d)         Corporate Event Notification.  During the Pricing Period, the
Company shall (i) notify Citibank prior to the opening of trading in the Common
Stock on any day on which the Company makes, or expects to be made, any public
announcement (as defined in Rule 165(f) under the Securities Act) of any merger,
acquisition, or similar transaction involving a recapitalization relating to the
Company (other than


 
 

--------------------------------------------------------------------------------

 
[copy12ofcitibanklogo.jpg]

 

any such transaction in which the consideration consists solely of cash and
there is no valuation period), (ii) promptly notify Citibank following any such
announcement that such announcement has been made, and (iii) promptly deliver to
Citibank following the making of any such announcement a certificate indicating
(A) the Company’s average daily Rule 10b-18 purchases (as defined in Rule
10b-18) during the three full calendar months preceding the date of the
announcement of such transaction and (B) the Company’s block purchases (as
defined in Rule 10b-18) effected pursuant to paragraph (b)(4) of Rule 10b-18
during the three full calendar months preceding the date of the announcement of
such transaction.  In addition, the Company shall promptly notify Citibank of
the earlier to occur of the completion of such transaction and the completion of
the vote by target shareholders.  The Company acknowledges that any such public
announcement may cause the Pricing Period to be suspended pursuant to Section
IV(c).  Accordingly, the Company acknowledges that its actions in relation to
any such announcement or transaction must comply with the standards set forth in
Section IV(a).


XIV.  Indemnification


The Company agrees to indemnify and hold harmless Citibank, its affiliates and
its assignees and their respective directors, officers, employees, agents and
controlling persons (Citibank and each such person being an “Indemnified Party”)
from and against any and all losses, claims, damages and liabilities, joint or
several, to which such Indemnified Party may become subject, and relating to or
arising out of the transactions contemplated by this Letter Agreement, and will
reimburse any Indemnified Party for all expenses (including reasonable counsel
fees and expenses) as they are incurred in connection with the investigation of,
preparation for or defense or settlement of any pending or threatened claim or
any action, suit or proceeding arising therefrom, whether or not such
Indemnified Party is a party thereto and whether or not such claim, action, suit
or proceeding is initiated or brought by or on behalf of the Company.  The
Company will not be liable under the foregoing indemnification provision to the
extent that any loss, claim, damage, liability or expense is found in a
nonappealable judgment by a court of competent jurisdiction to have resulted
from Citibank’s breach of a material term of this Letter Agreement, willful
misconduct or negligence.  If for any reason the foregoing indemnification is
unavailable to any Indemnified Party or insufficient to hold harmless any
Indemnified Party, then the Company shall contribute, to the maximum extent
permitted by law (but only to the extent that such harm was not caused by
Citibank’s breach of a material term of this Letter Agreement, willful
misconduct or negligence), to the amount paid or payable by the Indemnified
Party as a result of such loss, claim, damage or liability.  The Company also
agrees that no Indemnified Party shall have any liability to the Company or any
person asserting claims on behalf of or in right of the Company in connection
with or as a result of any matter referred to in this Letter Agreement except to
the extent that any losses, claims, damages, liabilities or expenses incurred by
the Company result from the breach of a material term of this Letter Agreement,
or the Indemnified Party’s negligence or willful misconduct.  The provisions of
this Section XIV shall survive completion of the transactions contemplated by
this Letter Agreement and shall inure to the benefit of any permitted assignee
of Citibank.


XV.  Miscellaneous


(a)           No Collateral.  Notwithstanding any provision of this Letter
Agreement, or any other agreement between the parties, to the contrary, the
obligations of the Company under this Letter Agreement are not secured by any
collateral.


(b)           Waiver of Trial by Jury.  EACH OF THE COMPANY AND CITIBANK HEREBY
IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THIS LETTER AGREEMENT OR THE ACTIONS OF CITIBANK
OR ITS AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.


 
 

--------------------------------------------------------------------------------

 
 
[copy13ofcitibanklogo.jpg]

        
                                (c)           Governing Law.  THIS LETTER
AGREEMENT SHALL BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO THE CHOICE OF LAW RULES THEREOF.


(d)           Submission to Jurisdiction.  THE PARTIES HERETO IRREVOCABLY SUBMIT
TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION
WITH ALL MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE
IN, AND ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.


(e)           Non-Confidentiality.  Notwithstanding anything to the contrary
herein, (i) Citibank acknowledges that this Letter Agreement may be intended to
produce U.S. federal income tax benefits for the Company and (ii) the Company
and Citibank hereby agree that (A) the Company is not obligated to Citibank to
keep confidential from any and all persons or otherwise limit the use of any
aspect of this Letter Agreement relating to the structure or tax aspects
thereof, and (B) Citibank does not assert any claim of proprietary ownership in
respect of any such aspect of this Letter Agreement.


(f)           Bankruptcy Code.  The parties hereto intend for (i)   the
Transaction hereunder to be a “securities contract” and a “swap agreement” as
defined in the Bankruptcy Code (Title 11 of the United States Code) (the
“Bankruptcy Code”), and the parties hereto are entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(17), 362(o), 546,
555, 560 and 561 of the Bankruptcy Code; (ii) a party’s right to liquidate,
terminate or accelerate the Transaction and to exercise any other remedies upon
the occurrence of any Event of Default, a Loss of Borrow Termination, a Dividend
Event Termination, a Cash Tender Termination, a Corporate Event Termination or a
Delisting Termination under this Letter Agreement with respect to the other
party to constitute a “contractual right” within the meaning of the Bankruptcy
Code; (iii) all transfers of cash, securities or other property under or in
connection with the Transaction are “transfers” made “by or to (or for the
benefit of)” a “master netting agreement participant”, a “financial
institution”, a “financial participant”, a “forward contract merchant” or a
“swap participant”, (each as defined in the Bankruptcy Code) within the meaning
of Sections 546(e), 546(f), 546(g) and 546(j) of the Bankruptcy Code; (iv) all
obligations under or in connection with the Transaction represent obligations in
respect of “termination values”, “payment amounts” or “other transfer
obligations” within the meaning of Section 362, 560 and 561 of the Bankruptcy
Code; and (v)   each of the parties hereto to be a “swap participant” and
“financial participant” within the meaning of Sections 101(53C) and 101(22A) of
the Bankruptcy Code.


(g)           Assignment and Transfer.  The rights and duties under this Letter
Agreement may not be assigned or transferred by either party hereto without the
prior written consent of the other party hereto; provided, however, that
Citibank may assign its obligation to deliver or receive delivery of Common
Stock hereunder to any of its affiliates without the prior written consent of
the Company.  Upon any such assignment Citibank shall indemnify the Company from
and against any loss, cost or expense relating to the failure of such affiliate
to perform its delivery obligation.


(h)           Calculations.  To the extent any calculation, adjustment or
determination is required to be made by Citibank hereunder, Citibank shall make
any such calculation, adjustment, or determination in good faith.


(i)           Notices.  Unless otherwise specified, notices under this Letter
Agreement may be made by telephone, to be confirmed in writing to the address
below.  Changes to the Notices must be made in writing.


(i)             If to the Company:
Lexmark International, Inc.
One Lexmark Centre Drive
740 West New Circle Road
Lexington, KY  40550


 
 

--------------------------------------------------------------------------------

 
[copy14ofcitibanklogo.jpg]
 
 
Attn:  Bruce Frost
Telephone:  (859) 232-3645
Facsimile:  (859) 232-5137


(ii)           If to Citibank:
Citibank, N.A.
390 Greenwich Street, 3rd Floor
New York, NY 10013
Attn:  Equity Derivatives
Telephone: (212) 723-7623
Facsimile: (212) 723-8328
 
 
 


 
 

--------------------------------------------------------------------------------

 
[copy15ofcitibanklogo.jpg]
 


Please confirm your agreement to the foregoing by signing and returning to us
the enclosed duplicate of this Letter Agreement.


Very truly yours,


CITIBANK, N.A.


By: /s/ Herman Hirsch                                                      
Name: Herman Hirsch
Authorized Representative




Acknowledged and agreed to as of
the date first above written,


LEXMARK INTERNATIONAL, INC.


By: /s/ Bruce J.
Frost                                                                   
                                                                           
Name: Bruce J. Frost
Title: Treasurer

 


 
 

--------------------------------------------------------------------------------

 
[copy16ofcitibanklogo.jpg]

 
ANNEX A
 
REGISTRATION PROCEDURES


In accordance with Section III(b) or X of the Letter Agreement, if the Company
elects “Registered Settlement”, then the Company shall effect such delivery in
compliance with the following:


(a)  The Company agrees to take all actions within its control, including,
without limitation, the procedures set forth in subsection (f) below, to make
available to Citibank and its affiliates an effective registration statement
under the Securities Act and one or more prospectuses as necessary to allow
Citibank and its affiliates to comply with the applicable prospectus delivery
requirements (the “Prospectus”) for the resale by Citibank and its affiliates of
the shares of Common Stock delivered by the Company hereunder (the “Registration
Statement”), such Registration Statement to be effective and Prospectus to be
current on each Trading Day in any Valuation Period and until all such resales
by Citibank (or its affiliates) have been settled.  It is understood that the
Registration Statement and Prospectus may cover a number of shares of Common
Stock equal to all shares to be delivered by the Company hereunder (the
“Shares”).  Citibank shall provide, by a reasonable time in advance, such
information regarding Citibank and its affiliates as shall be required to be
included in the Prospectus.  The Company shall pay the applicable registration
fee and all costs in connection with the preparation of the Registration
Statement and the Prospectus including, without limitation, the cost of printing
the Prospectus.  In addition, the Company agrees to take all actions reasonably
requested by Citibank to facilitate the disposition of the Shares, including all
actions set forth in subsection (f) below.


(b)  The Company represents, on each day described in subsection (a), that each
of its filings under the Securities Act, the Exchange Act or other applicable
securities laws that are required to be filed have been filed and that, as of
the date of this representation and as supplemented by any information provided
by the Company to Citibank in connection with sales on a private placement basis
pursuant to subsection (e) below, there is no misstatement of material fact
contained therein or omission of a material fact required to be stated therein
or necessary to make the statements therein not misleading.

    (c)  The Company agrees to provide to Citibank and its affiliates on (or, if
requested by Citibank, reasonably in advance of) the final Trading Day of the
Pricing Period or other date the number of shares of Common Stock to be
delivered is determined, opinions of counsel, comfort letters, officers’
certificates and such other documents as may be reasonably requested by
Citibank.  The Company also agrees that Citibank and its affiliates shall be
entitled to perform such diligence as Citibank may reasonably request in advance
of such date and the results thereof must be reasonably satisfactory to
Citibank.  The Company agrees to reimburse Citibank for all reasonable
out-of-pocket expenses it incurs in connection with such diligence and otherwise
in connection with the preparation of the Registration Statement and Prospectus
(or any offering document for sales on a private placement basis pursuant to
subsection (e) below), including, without limitation, the reasonable fees and
expenses of one outside counsel to Citibank incurred in connection therewith.


(d)  The Company shall, prior to the start of the applicable Valuation Period,
enter into an agreement (the “Transfer Agreement”) with Citibank in connection
with the public resale of the Shares by Citibank or its affiliates substantially
similar to underwriting agreements entered into by Citibank with respect to
equity securities; the Transfer Agreement shall include, without limitation,
provisions substantially similar to those contained in such underwriting
agreements relating to the indemnification of, and contribution in connection
with the liability of, Citibank and its affiliates.


(e)  If on any date during the period referred to in subsection (a) the
requirements of subsection (a), (c) or (d) are not satisfied (determined without
regard to whether the cause is  within the control of the Company) or the
representations and warranties contained herein with respect to the Company
(including, without limitation, in subsection (b)) are not true and correct,
 


 
 

--------------------------------------------------------------------------------

 
[copy17ofcitibanklogo.jpg]
 

 
(i)           the Company shall immediately notify Citibank thereof;
 
 
(ii)
(A) Citibank shall be entitled to cease selling shares of Common Stock pursuant
to the Registration Statement; and (B) if the Registration Statement is not
effective on such date or a stop order suspending the effectiveness of the
Registration Statement has been issued or proceedings for that purpose have been
instituted or threatened, or if the representations and warranties contained in
subsection (b) are not true and correct, and in any such case the Company so
requests, Citibank shall cease selling shares of Common Stock pursuant to the
Registration Statement; and

 
                (iii)  
if Citibank ceases selling shares of Common Stock pursuant to clause (ii), the
Company shall, at its election, (A) purchase from Citibank any shares of Common
Stock delivered to Citibank hereunder that remain unsold for an amount in the
aggregate that equals the number of shares that remain unsold multiplied by the
weighted average purchase price of such number of shares in the open market
during a number of subsequent Trading Days as determined by Citibank in good
faith and in consultation with the Company; or (B) direct Citibank and its
affiliates, in a commercially reasonable manner (or absent any such election by
the Company, Citibank and its affiliates shall be entitled) to sell Shares
received from the Company hereunder as otherwise provided hereunder on a private
placement basis in compliance with the Securities Act, and the rules and
regulations of the Securities and Exchange Commission (the “SEC”) promulgated
thereunder; provided that if clause (B) applies, the Company shall perform its
obligations under subsection (c) and Annex B hereto and shall cause its
representations in subsection (b) to be true and correct.

 
                (iv)  
if shares are so sold, the Company shall deliver, promptly upon request from
Citibank, the number of additional shares of Common Stock that, together with
shares of Common Stock already delivered to Citibank hereunder, Citibank
determines in a commercially reasonable manner is adequate to realize aggregate
actual proceeds (net of brokerage costs) equal to the Payment Amount and the
Company’s obligation to deliver Shares under Section X of the Letter Agreement
shall be a continuing one until Citibank or its affiliates have received actual
net proceeds equal to Payment Amount; provided, however, that in no event shall
the Company be required to deliver a number of shares of Common Stock that
exceeds the Share Cap.  Citibank and its affiliates shall be entitled to
disclose any material non-public information regarding the Company in their
possession to prospective purchasers in such a private placement, provided that
any such purchaser agrees with Citibank to maintain such information on a
confidential basis.

 
 
(f)
The procedures for registration are as follows:

 
 
(i)
The Company shall use commercially reasonable efforts to cause that the
Registration Statement be effective for the period set forth in subsection
(a).  If filed after the date hereof and relating to the Shares, the Company
shall furnish to Citibank a copy of the Registration Statement and each
amendment or supplement thereto prior to their filing with the SEC, shall
provide Citibank the opportunity to participate in the preparation thereof and
shall consider such comments as Citibank and its affiliates may propose.

 
 
(ii)
The Company will immediately notify Citibank:

 
 
(A)
when the Registration Statement or any amendment or post-effective amendment
thereto shall have become effective, or any supplement to the Prospectus or any
amended Prospectus shall have been filed;

 
 
(B)
of any request by the SEC (or any other federal or state governmental authority)
to amend the Registration Statement or amend or supplement the Prospectus or for
additional information after the Registration Statement shall have become
effective;

 


 
 

--------------------------------------------------------------------------------

 
[copy18ofcitibanklogo.jpg]
 

 
 
(C)
of the issuance by the SEC of any stop order suspending the effectiveness of the
Registration Statement, or of any order preventing or suspending the use of any
preliminary or final Prospectus, or the institution or threat of any proceedings
for any such purposes; and

 
 
(D)
of the existence of any fact or circumstance that results in the Registration
Statement, the Prospectus or any document incorporated therein by reference
containing a misstatement of material fact or omitting to state a material fact
required to be stated therein or necessary to make any statement therein not
misleading.

 
 
(iii)
The Company will use commercially reasonable efforts to prevent the issuance of
any stop order suspending the effectiveness of the Registration Statement or of
any order preventing or suspending the use of any Prospectus and, if any such
order is issued, to obtain the lifting thereof as soon thereafter as is
reasonably possible.  If the Registration Statement, the Prospectus or any
document incorporated therein by reference contains a misstatement of a material
fact or omits to state a material fact required to be stated therein or
necessary to make any statement therein not misleading, the Company will as
promptly as reasonably practicable file any required document and prepare and
furnish to Citibank a reasonable number of copies of such supplement or
amendment thereto as may be necessary so that the Prospectus, as thereafter
delivered to the purchasers in connection with resales of shares of Common Stock
hereunder, will not contain any misstatement of a material fact or omit to state
a material fact required to be stated therein or necessary to make any statement
therein not misleading.

 
 
(iv)
The Company will furnish to Citibank and its affiliates, without charge, as many
signed copies of the Registration Statement (as originally filed) and of all
amendments thereto, whether filed before or after the Registration Statement
becomes effective, copies of all exhibits and documents filed therewith,
including documents incorporated by reference into the Prospectus, prospectus
supplements, and signed copies of all consents and certificates of experts, as
Citibank may reasonably request.  The Company will deliver to Citibank and its
affiliates, without charge, as many copies of each preliminary prospectus as
Citibank may reasonably request, and the Company hereby consents to the use of
such copies for purposes permitted by the Securities Act.  The Company will
deliver to Citibank and its affiliates, without charge, from time to time during
the period during which the Prospectus is required to be delivered under the
Securities Act in connection with resales of Common Stock hereunder, such number
of copies of the Prospectus (as supplemented or amended) as Citibank may
reasonably request.

 
 
(v)
The Company will take all actions within its control so that all shares of
Common Stock covered by the Registration Statement are eligible for sale on the
Exchange.

 
 
(vi)
The Company will use commercially reasonable efforts to qualify Common Stock for
offering and sale under the applicable securities laws of such states and other
jurisdictions as Citibank may designate; provided, however, that the Company
shall not be obligated under this provision to qualify Common Stock for offering
and sale under the applicable securities laws of such states and other
jurisdictions where the Company would be required to file any general consent to
service of process or to qualify as a foreign corporation or as a broker or
dealer in securities in any jurisdiction where the Company is not so qualified
or to subject itself to taxation in respect of doing business in any
jurisdiction in which it is not otherwise so subject.  The Company will file
such statements and reports as may be required by the laws of each jurisdiction
in which Common Stock has been qualified as above provided.  The Company will
immediately notify Citibank of the suspension of the qualification of Common
Stock for offering or sale in any jurisdiction, or of the institution or threat
of any proceedings for such purpose.

 


 
 

--------------------------------------------------------------------------------

 
[copy19ofcitibanklogo.jpg]
 

 
 
 (vii)
The Company will enter into such customary agreements, including a customary
underwriting or agency agreement with Citibank, its affiliates and other
underwriters or agents, if any, selected by Citibank and reasonably satisfactory
to the Company in order to expedite or facilitate the disposition of Common
Stock and will comply with such agreements.

 
 
(viii)
The Company will cooperate with Citibank, its affiliates and each such
underwriter or agent participating in the disposition of such Common Stock and
their respective counsel in connection with any filings required to be made with
the National Association of Securities Dealers, Inc or the Exchange.

 
 
(ix)
The Company will comply with the Securities Act and the Exchange Act so as to
permit the completion of the distribution of Common Stock in accordance with the
intended method or methods of distribution contemplated in the Prospectus, as
indicated by Citibank.  The Company will use commercially reasonable efforts to
make generally available to its security holders, as soon as reasonably
practicable (but not more than fifteen months) after the effective date of the
Registration Statement, an earnings statement satisfying the provisions of
Section 11(a) of the Securities Act and the rules and regulations promulgated
thereunder.

 


 
 

--------------------------------------------------------------------------------

 
[copyofcopy20ofcitibanklogo.jpg]

 
 
ANNEX B
 
PRIVATE PLACEMENT PROCEDURES
 
In accordance with Section III(b) or X of the Letter Agreement, if the Company
elects “Private Placement Settlement”, then the Company shall effect such
delivery in compliance with the following:
 
(a)           The Company shall afford Citibank (the “Private Securities”) a
reasonable opportunity to conduct a due diligence investigation with respect to
the Company customary in scope for private offerings of such type of securities
(including, without limitation, the availability of senior management to respond
to questions regarding the business and financial condition of the Company and
the right to have made available to them for inspection all financial and other
records, pertinent corporate documents and other information reasonably
requested by them).
 
(b)           Prior to or contemporaneously with the determination of the
Private Placement Price (as described below), the Company shall enter into an
agreement (a “Private Placement Agreement”) with Citibank (or any affiliate of
Citibank designated by Citibank) providing for the purchase and resale by
Citibank (or such affiliate) in a private placement (or other transaction exempt
from registration under the Securities Act) of the Private Securities, which
agreement shall be on commercially reasonable terms and in form and substance
reasonably satisfactory to Citibank (or such affiliate) and (without limitation
of the foregoing) shall:
 
 
(i)
contain customary conditions, and customary undertakings, representations and
warranties (to Citibank or such affiliate, and if requested by Citibank or such
affiliate, to potential purchasers of the Private Securities);

 
                (ii)  
contain indemnification and contribution provisions in connection with the
potential liability of Citibank and its affiliates relating to the resale by
Citibank (or such affiliate) of the Private Securities;

 
 
(iii)
provide for the delivery of related certificates and representations, warranties
and agreements of the Company, including those necessary or advisable to
establish and maintain the availability of an exemption from the registration
requirements of the Securities Act for Citibank and resales of the Private
Securities by Citibank (or such affiliate); and

 
 
(iv)
provide for the delivery to Citibank (or such affiliate) of customary opinions
(including, without limitation, opinions relating to the due authorization,
valid issuance and fully paid and non-assessable nature of the Private
Securities, the availability of an exemption from the Securities Act for
Citibank and resales of the Private Securities by Citibank (or such affiliate),
and the lack of material misstatements and omissions in the Company’s filings
under the Exchange Act).

 
 
(c)
Citibank shall determine the private placement price (the “Private Placement
Price”) in its judgment by commercially reasonable means, which may include
(without limitation):

 
 
(i)
taking into account any factors that are customary in pricing private sales and
any and all risks and costs in connection with the resale of the Private
Securities by Citibank (or any affiliate of Citibank designated by Citibank),
including, without limitation, a reasonable placement fee or spread to be
retained by Citibank (or such affiliate); and

 
 
(iii)
providing for the payment by the Company of all fees and expenses in connection
with such sale and resale, including all fees and expenses of counsel for
Citibank or such affiliate.

 


 
 

--------------------------------------------------------------------------------

 
[copyofcopy21ofcitibanklogo.jpg]
 
 
(d)           Citibank shall notify the Company of the number of Private
Securities required to be delivered by the Company and the Private Placement
Price by 6:00 p.m. on the day such price is determined.
 
(e)           The Company agrees not to take or cause to be taken any action
that would make unavailable either (i) the exemption set forth in Section 4(2)
of the Securities Act, for the sale of any Private Securities by the Company to
Citibank or (ii) an exemption from the registration requirements of the
Securities Act reasonably acceptable to Citibank for resales of Private
Securities by Citibank.
 
(f)           The Company expressly agrees and acknowledges that the public
disclosure of all material information relating to the Company is within the
Company’s control and that the Company shall promptly so disclose all such
material information during the period from the first Trading Day in the
Valuation Period to and including the final Settlement Date.
 
(g)           The Company agrees to use its best efforts to make any filings
required to be made by it with the SEC, any securities exchange or any other
regulatory body with respect to the transaction contemplated hereby and the
issuance of the Private Securities.